Citation Nr: 1102839	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to June 1946, 
and from August 1950 to August 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied the benefits sought on appeal.  In 
October 2010, the Veteran testified before that Board at a 
hearing held at the RO.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

The Veteran contends that he has tinnitus that is related to 
exposure to acoustic trauma as an aerial gunner on B-29s during 
his service.  Specifically, he contends that he went on thirty-
one missions without the benefit of hearing protection.  
Alternatively, the Veteran contends that his tinnitus is related 
to his service-connected bilateral hearing loss.

The Veteran's service treatment records are void of findings, 
complaints, symptoms, or any diagnosis of tinnitus.

The Veteran was afforded a VA audiological examination in 
September 2008, at which time he presented with a history of 
service as a tail gunner in a B-29 during World War II.  In the 
1970s, he experienced episodes of vertigo accompanied by roaring 
tinnitus and hearing loss.  At the time of the examination, the 
Veteran indicated that his tinnitus was occasional and was 
accompanied by episodes of vertigo.  The examiner indicated that 
the Veteran's tinnitus was only associated with his episodes of 
vertigo.  Post-service the Veteran worked in construction, did 
cabinet work, and used power tools.  On examination, the Veteran 
was diagnosed with bilateral hearing loss (noise-induced, left), 
Meniere's disease in the right ear, and presbycusis.  The 
examiner opined that the Veteran's complaint of tinnitus was 
intermittent and associated with Meniere's disease.  The examiner 
further opined that the Veteran's tinnitus was not related to any 
noise-induced hearing loss.  However, that opinion was not 
supported by any rationale.  Therefore, the Board finds that the 
report of examination is inadequate for rating purposes.

In an October 2010 statement, one of the Veteran's daughters 
indicated that the Veteran complained of ringing in his ears in 
1969.  At the October 2010 hearing, another daughter testified 
that she first heard the Veteran complain of tinnitus around 1960 
or 1961.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of tinnitus s during and after his service, he is not 
competent to diagnose or to relate any current tinnitus to his 
active service or to his service-related bilateral hearing loss.  
As any relationship remains unclear to the Board, the Board finds 
that another VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examiner on remand should specifically reconcile the opinion 
with the September 2008 VA examination and opinion and any other 
opinions of record.

It also appears that additional records should be obtained.  A 
review of the claims file shows that the most recent VA medical 
records are dated in August 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Obtain the Veteran's VA treatment records 
dated since August 2008.

2.  Schedule a VA examination to determine 
the nature and etiology of any tinnitus.  The 
claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  The examiner 
should specifically attempt to reconcile and 
discuss the opinion with all other opinions 
of record, including the September 2008 VA 
opinion.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
tinnitus was incurred in or aggravated by 
the Veteran's service, including in-
service acoustic trauma as an aerial 
gunner?  The examiner must consider the 
statements of the Veteran and his 
daughters and October 2010 testimony 
regarding the incurrence of tinnitus, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
tinnitus is proximately due to or the 
result of the Veteran's service-connected 
bilateral hearing loss?

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
tinnitus has been aggravated (increased in 
severity beyond the natural course of the 
condition) by the Veteran's service-
connected bilateral hearing loss?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

